Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/21/2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant recites “wherein: in the plurality of first internal transmission lines, an internal transmission line corresponding to one line and an internal transmission line corresponding to the remaining line constituting the cross form are not connected to each other, but cross”. The limitation is nebulous because it appears to be a redundant limitation trans mission line. Not sure of it is mean by “each of the plurality of internal transmission line is corresponds to one line and it is crossed but not connected to each other”. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 and 11-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eom et al. (US 2013/0106671, hereby referred as Eom).
Regarding claim 1, 
Eom discloses; 
An antenna apparatus comprising (figures 2 and 15): 
a feed network including a plurality of first internal transmission lines arranged in a cross form (figure 2, the internal transmission lines CL1-CL4) and 
a plurality of second internal transmission lines arranged in a ring form around the plurality of first internal transmission lines (figure 2, the internal transmission lines BL1-BL8); and 
a plurality of radiation elements positioned around the feed network and radiating signals fed by the feed network (figure 15, plurality of antennas 1310-1320-1330-1340 around the feed network 100).  

Regarding claim 2, 
Eom discloses; 
Wherein: the number of plurality of first internal transmission lines is at least 4 (figure 2, the internal transmission lines CL1-CL4) and the number of plurality of second internal transmission lines is at least 8 (figure 2, the internal transmission lines BL1-BL8), and the number of input ports of the feed network is at least 2 (figure 15, SM1 and SM2) and the number of output ports of the feed network is at least 4 (figure 15, the outputs which connected to the four antennas 1310-1320-1330-1340).  

Regarding claim 3, 
Eom discloses; 
Wherein: each internal transmission line included in the plurality of first internal transmission lines and the plurality of second internal transmission lines has a first property impedance and a predetermined electrical length (figure 2, transmission lines CL1-CL4 and BL1-BL8).  

Regarding claim 4, 
Eom discloses; 
Wherein: the feed network further includes an input transmission line connected to the input port and an output transmission line connected to the output port (see figure 2, the connection between SM and CL and the antennas as shown in figure 15 connected to BL).  

Regarding claim 5, 
Eom discloses; 
Wherein: the input transmission line and the output transmission line have a second characteristic impedance, and the first property impedance is twice larger than the second property impedance, and the predetermined electrical length is 90° (see the transmission lines CL and BL in figure 2 and the antennas and phase shifters in figure 15). 

Regarding claim 6, 
Eom discloses; 
Wherein: a first input signal corresponding to a right-handed circular polarization is input into a first input port of the at least two input ports, and a second input signal corresponding to a left-handed circular polarization is input into a second input port of the at least two input ports (figure 15, inputs SM1 and SM2. See paragraph [0205] for disclosing circular polarization).  

Regarding claim 7, 
Eom discloses; 
Wherein: at least one output port of the at least four output ports is positioned between the first input port and the second input port (figure 15, see the output port between the feed network 100 and antenna 1310).  

Regarding claim 8, 
Eom discloses; 
Wherein the number of plurality of radiation elements is at least 4, at least four transmission lines connected to each of the at least four output ports and each of the at least four radiation elements (figure 15, four antennas 1310-1320-1330-1340. See figure 2 for the transmission lines).  

Regarding claim 9, 
Eom discloses; 
Wherein: two transmission lines of the at least four transmission lines are transmission lines having a phase delay of 0° and two remaining transmission lines are transmission lines having a phase delay of 90° (see figure 2 for the transmission lines CL1-CL4 and the phase shifters 1311-1321-1331-1341 in figure 15).  

Regarding claim 11, 
Eom discloses; 
A feed network providing feed signals to a plurality of radiation elements, comprising (figures 2 and 15): 
a first input port into which a first signal is input (SM1); 
a second input port into which a second signal is input (SM2); 
a plurality of first internal transmission lines arranged in a cross form (figure 2, the internal transmission lines CL1-CL4); 
a plurality of second internal transmission lines arranged around the plurality of first internal transmission lines (figure 2, the internal transmission lines BL1-BL8); and 
a plurality of output ports providing feed signals to the plurality of radiation elements, respectively (figure 15, the outputs which connected to the four antennas 1310-1320-1330-1340).  

Regarding claim 12, 
As best understood, Eom discloses; 
Wherein: in the plurality of first internal transmission lines, an internal transmission line corresponding to one line and an internal transmission line corresponding to the remaining line constituting the cross form are not connected to each other, but cross (figure 2, transmission lines CL1-CL4 are arranged in a cross form but they are not connected to each other directly).  

Regarding claim 13, 
Eom discloses; 
Wherein: the number of plurality of first internal transmission line is at least 4 (figure 2, the internal transmission lines CL1-CL4) and the number of plurality of second internal transmission lines is at least 8 (figure 2, the internal transmission lines BL1-BL8), the number of plurality of output ports is at least 4, and the number of plurality of radiation elements is at least 4 (figure 15, the outputs which connected to the four antennas 1310-1320-1330-1340).  

Regarding claim 14, 
Eom discloses; 
A first input transmission line connected to the first input port; a second input transmission line connected to the second input port (figure 2, first input transmission line SM1 and a second input transmission line SM2); and 
a plurality of output transmission lines connected to the plurality of output ports, respectively (figure 15, plurality of antennas 1310-1320-1330-1340 around the feed network 100).  

Regarding claim 15, 
Eom discloses; 
Wherein: each internal transmission line included in the plurality of first internal transmission lines and the plurality of second internal transmission lines has a first property impedance and a predetermined electrical length (figure 2, transmission lines CL1-CL4 and BL1-BL8), and the first input transmission line, the second input transmission line, and each of the plurality of output transmission lines have a second property impedance larger than the first property impedance (see figure 2, the connection between SM and CL and the antennas as shown in figure 15 connected to BL).    

Regarding claim 16, 
Eom discloses; 
Wherein: the first property impedance is twice larger than the second property impedance, and the predetermined electrical length is 90° (see the transmission lines CL and BL in figure 2 and the antennas and phase shifters in figure 15). 

Regarding claim 17, 
Eom discloses; 
Wherein: the first signal is a signal corresponding to a right-handed circular polarization, and the second signal is a signal corresponding to a left-handed circular polarization (figure 15, inputs SM1 and SM2. See paragraph [0205] for disclosing circular polarization).   

Regarding claim 18, 
Eom discloses; 
Wherein: at least one output port of the plurality of output ports is positioned between the first input port and the second input port (figure 15, see the output port between the feed network 100 and antenna 1310).    

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Eom et al. (US 2013/0106671, hereby referred as Eom) in view of LEA et al. (US 2014/0184457, hereby referred as LEA). 
Regarding claim 10, 
Eom does not disclose; 
Wherein: the feed network is formed on a first printed circuit board, the plurality of radiation elements is formed on a second printed circuit board, and the second printed circuit board is formed to be erected perpendicular to the first printed circuit board.  

However, LEA teaches;
Wherein: the feed network is formed on a first printed circuit board, the plurality of radiation elements is formed on a second printed circuit board, and the second printed circuit board is formed to be erected perpendicular to the first printed circuit board (figure 13, printed circuit board 1036 perpendicular to printed circuit board 1300).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein: the feed network is formed on a first printed circuit board, the plurality of radiation elements is formed on a second printed circuit board, and the second printed circuit board is formed to be erected perpendicular to the first printed circuit board, as taught by LEA, into Eom in order to provide support for the antennas.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
EOM et al. US 2015/0188240 discloses an antenna apparatus comprising: 
a feed network including a plurality of first internal transmission lines arranged in a cross form and a plurality of second internal transmission lines arranged in a ring form around the plurality of first internal transmission lines; and a plurality of radiation elements positioned around the feed network and radiating signals fed by the feed network.  
Design of Dual Circular Polarization Microstrip Patch Array Antenna, by Rahman et al. discloses an antenna apparatus comprising: a feed network including a plurality of first internal transmission lines arranged in a cross form and a plurality of second internal transmission lines arranged in a ring form around the plurality of first internal transmission lines; and a plurality of radiation elements positioned around the feed network and radiating signals fed by the feed network.  
Lee et al. US 2012/0162021, McMahon et al. US 2020/0161776, Aikawa et al. US Patent No. 6,753,817, Amano US 2001/0007446, each alone, discloses a plurality of antenna forming a ring or circular arrangement around a feed network structure comprising a plurality of transmission lines with different arrangements. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AWAT M SALIH whose telephone number is (571)270-5601. The examiner can normally be reached M-F: 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571)-270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AWAT M SALIH/           Primary Examiner, Art Unit 2845